Case 6:19-cv-01432-RBD-DCI Document 26 Filed 11/12/19 Page 1 of 1 PageID 160



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


DAVID TOM,                                        CASE NO: 6:19-CV-1432-RBD-DCI

       Plaintiff,

vs.

CITY OF INDIAN HARBOUR BEACH,
And INDIAN HARBOUR BEACH VOLUNTEER
FIRE DEPARTMENT, INC.,

       Defendants.
                                           /

                        NOTICE OF MEDIATION CONFERENCE

       PLEASE TAKE NOTICE that the mediation of the above-styled cause will take place

on August 5, 2020, at 10:00am, at TBD with Christina Magee as mediator.

       I HEREBY CERTIFY that on November 12, 2019, the foregoing was electronically

filed through the CM/ECF system which will send a notice of electronic filing to Louis Wilson,

Esq., 1901 S. Harbour City Blvd., Suite 501, Melbourne, FL. 32901 and David M. Tom, 1058

Herne Avenue, Palm Bay, FL 32908.

                                           /s/Douglas T. Noah
                                           DOUGLAS T. NOAH, ESQ.
                                           Florida Bar No. 0863970
                                           PATRICIA M. REGO CHAPMAN, ESQ.
                                           Florida Bar No. 085309
                                           Dean, Ringers, Morgan & Lawton, P.A.
                                           Post Office Box 2928
                                           Orlando, Florida 32802-2928
                                           Tel: 407-422-4310 Fax: 407-648-0233
                                           DNoah@drml-law.com
                                           PChapman@drml-law.com
                                           Attorneys for Defendant
